—In an action to recover damages for personal injuries, the defendant East and West Concrete Corp., appeals from an order of the Supreme Court, Nassau County (Lally, J.), entered June 25, 2002, which denied its motion for summary judgment.
Ordered that the order is affirmed, without costs or disbursements.
The Supreme Court properly denied the motion of the defendant East and West Concrete Corp. for summary judgment because there is a question of fact as to whether it exercised direction, control, or supervision over the plaintiff’s work on the day of the accident (see Zuckerman v City of New York, 49 NY2d 557; D’Amico v New York Racing Assn., 203 AD2d 509, 510; cf., Schulz v Esposito, 210 AD2d 307, 308). Florio, J.P., O’Brien, Adams and Crane, JJ., concur.